--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
Name of
Subscriber:                                                                                                
 
NEPHROS, INC.
 
SUBSCRIPTION AGREEMENT
 
Nephros, Inc.
3960 Broadway
New York, New York  10032

 
Ladies and Gentlemen:
 
1.  Subscription.  (a)  The undersigned, intending to be legally bound, hereby
irrevocably subscribes to purchase from Nephros, Inc., a Delaware corporation
(the “Company”), the principal amount of Series A 10% Secured Convertible Notes
due 2008 (the “Notes”), of the Company, set forth on the signature page hereof
(the “Subscription Amount”), for a purchase price equal to the Subscription
Amount.  The Company, intending to be legally bound, hereby accepts the
foregoing subscription and agrees to sell and issue to the undersigned a Note
having a principal amount equal to the Subscription Amount for a purchase price
equal to the Subscription Amount.  This subscription is made in accordance with
and subject to the terms and conditions described in this Subscription Agreement
(this “Agreement”).  The terms of the Notes shall be substantially as set forth
in the form of Series A 10% Secured Convertible Note due 2008 attached hereto as
Exhibit A (the “Form of Note”).
 
(b)  The Notes that are the subject of this Agreement are part of an offering by
the Company (the “Offering”) of up to fifteen million dollars ($15,000,000)
aggregate principal amount of Notes (the “Maximum Amount”) convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), at a per share conversion price (subject to adjustment as set forth in
the Form of Note) of $0.706, and Class D warrants for the purchase of shares of
Common Stock (the “Warrants”), in the form attached hereto as Exhibit B (the
“Form of Warrant”).  The Company is offering Notes until September 28, 2007,
although the Company reserves the right, in its sole discretion, to extend the
Offering period until some later date (such date, as the same may be extended,
the “Expiration Date”).  The undersigned and each person purchasing Notes in the
Offering (collectively, the “Purchasers”) shall enter into a registration rights
agreement among the Company and the Holders (as defined therein), in
substantially the form attached hereto as Exhibit C (the “Registration Rights
Agreement”).
 
2.  Closing.
 
(a)  Subject to the satisfaction of the conditions and upon the terms set forth
in this Agreement, the first closing of the transactions contemplated by this
Agreement (the
 
 

--------------------------------------------------------------------------------


 
“First Closing”) shall occur at any time on or prior to the Expiration Date with
the execution and delivery of this Agreement by the parties hereto.  The First
Closing shall be conducted at the offices of Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, New York or such other location as
the parties shall mutually agree.
 
(b)  Following the First Closing, the Company may continue to sell Notes up to
the Maximum Amount and may conduct closings from time to time for additional
Notes sold (each an “Additional Closing”, and the First Closing and each
Additional Closing shall be considered a “Closing”).  A final closing will be
held promptly on the earlier to occur of (i) the Expiration Date and (ii)
acceptance of subscriptions for sale of the Maximum Amount.
 
(c)  The undersigned acknowledges that, concurrently with the consummation of
the First Closing, the Company will exchange its 6% Secured Convertible Notes
due 2012 (“Old Notes”) with the holders thereof and all accrued but unpaid
interest and obligations thereon, for new Series B 10% Secured Convertible Notes
due 2008 in an aggregate principal amount of $5,300,000 (the “New Notes” and
together with the Notes, the “2007 Notes”).  The terms of the New Notes shall be
substantially as set forth in the form of Series B 10% Secured Convertible Note
due 2008 attached as an exhibit to the Exchange Agreement (as defined below)
(the “Form of New Note”).  The New Notes will be convertible into shares of the
Company’s Common Stock at a per share conversion price (subject to adjustment as
set forth in the Form of New Note) of $0.706 per share and are not included in
the Maximum Amount.
 
(d)  The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being satisfied:
 
(i)  each of the representations and warranties of the undersigned shall be true
and correct in all material respects as of the date when made and as of the
Closing as though made at that time, except for representations and warranties
that speak as of a particular date, which shall be true and correct in all
material respects as of such date;
 
(ii)  the undersigned shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the undersigned at or
prior to the Closing;
 
(iii)  at the First Closing, the Company will have received, in the aggregate,
not less than ten million dollars ($10,000,000) pursuant to executed acceptances
of subscriptions from Purchasers in the Offering;
 
(iv)  to the extent not already delivered, the tender of delivery at the Closing
by the undersigned of the items set forth in Section 2(g) of this Agreement; and
 
(v)  no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated, endorsed or threatened or is
pending by or before any governmental authority of competent jurisdiction which
prohibits or threatens to prohibit the consummation of any of the transactions
contemplated by the Transaction Documents (as defined below) or the Exchange
Agreement.
 
 

--------------------------------------------------------------------------------


 
 
(e)  The obligations of the undersigned hereunder in connection with the Closing
are subject to the following conditions being satisfied:
 
(i)  each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date;
 
(ii)  the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing;
 
(iii)  to the extent not already delivered, the tender of delivery at the
Closing by the Company of the items set forth in Section 2(f) of this Agreement;
 
(iv)  the Company and the holders of the Old Notes shall have duly executed and
delivered the Exchange Agreement in the form attached hereto as Exhibit D (the
“Exchange Agreement”) and the Investor Rights Agreement in the form attached
hereto as Exhibit E (the “Investor Rights Agreement”), and the transactions
contemplated by the Exchange Agreement shall be consummated simultaneous with
the First Closing;
 
(v)  the holders of a majority of the outstanding Common Stock as of the First
Closing shall have executed and delivered to the Company written consents, in a
form reasonably acceptable to the undersigned (the “Stockholder Consents”),
consenting to (x) the issuance of the 2007 Notes, the Common Stock and Warrants
issuable upon the conversion of the 2007 Notes and the Common Stock issuable
upon the exercise of the Warrants, and (y) approving an amendment to the
Company’s Certificate of Incorporation to increase the number of shares of
Common Stock that it is authorized to issue to 60,000,000 shares (the
“Certificate of Amendment”);
 
(vi)  (x) two individuals designated by Lambda Investors LLC (“Lambda”) (such
individuals hereafter known as the “New Directors”) shall be duly elected to the
board of directors of the Company (the “Board of Directors”) effective at the
First Closing; (y) Lambda shall have consented to the election of any new
members of the Board of Directors of the Company or the Subsidiary elected in
connection with the First Closing; and (z) no more than four members of the
Board of Directors of the Company that Lambda has requested to resign shall have
submitted resignations to the Company (which resignations shall include releases
in a form reasonably satisfactory to Lambda) with such resignations to become
effective at the First Closing;
 
(vii)  at the First Closing, the Company shall have received an extension, until
October 4, 2007, to serve its opposition to the motion of the Receiver for
Lancer Offshore, Inc. to enforce the Company’s settlement agreement with the
Receiver and for entry of final default judgment; and
 
(viii)  no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated, endorsed or threatened
or is pending by or before any governmental authority of competent jurisdiction
which prohibits or threatens to prohibit the consummation of any of the
transactions contemplated by the Transaction Documents (as defined below) or the
Exchange Agreement.
 
 

--------------------------------------------------------------------------------


 
 
(f)  At the Closing, the Company shall deliver or cause to be delivered to the
undersigned the following (to the extent not previously delivered):
 
(i)  an executed acceptance of subscription relating to this Agreement;
 
(ii)  a Note in the principal amount of the Subscription Amount, registered in
the name of the undersigned;
 
(iii)  the Registration Rights Agreement duly executed by the Company and all
other parties thereto other than the Purchasers, and the Investor Rights
Agreement duly executed by the Company and all other parties thereto other than
the Purchasers;
 
(iv)  a certificate, duly executed by the Chief Executive Officer of the
Company, to the effect that the conditions set forth in clauses (i), (ii), (iv),
(v), (vi), (vii) and (viii) of Section 2(e) have been satisfied;
 
(v)  copies of the duly executed Exchange Agreement, Stockholder Consents and
resignations of directors; and
 
(vi)  waivers from Eric A. Rose, M.D., Norman J. Barta, William J. Fox and
Lawrence Centella waiving any right held by such persons pursuant to agreements
entered into prior to the date hereof to have securities of the Company
registered under the Registration Rights Agreement.
 
(g)  At the Closing, the undersigned shall deliver or cause to be delivered to
the Company the following (to the extent not previously delivered):
 
(i)  an executed copy of the signature page of and Exhibit F to this Agreement
and the Investor Rights Agreement duly executed by the undersigned;
 
(ii)  immediately available funds in the amount of the Subscription Amount,
delivered by wire transfer to the following account:
 

Bank: Bank of America 
ABA No.:
026009593
Account Name:
Nephros, Inc.
Account No.:
94293 70902
Apply To:
Nephros, Inc.
Attention:
Client Manager
   

 
(iii)  an executed copy of the signature page, or counterpart signature page, to
the Registration Rights Agreement; and
 
 

--------------------------------------------------------------------------------


 
 
(iv)  a certificate, duly executed by a duly authorized officer, manager or
member of the undersigned, to the effect that the conditions set forth in
clauses (i) and (ii) of Section 2(d) have been satisfied.
 
3.  Representations and Warranties of the Company.  The Company represents and
warrants to the undersigned as follows, in each case as of the date hereof and
in all material respects as of the date of any Closing, except, where the
following representations and warranties are made or deemed to be made after the
First Closing, for any changes resulting solely from any Closing that has
previously been consummated or the consummation of the transactions contemplated
by the Exchange Agreement:
 
 
(a)  The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it proposes to engage. Nephros International Limited (the
“Subsidiary”) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization with full power and authority to
own, lease, license and use its properties and assets and to carry out the
business in which it proposes to engage.  Each of the Company and the Subsidiary
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a (x) material adverse
effect on the legality, validity or enforceability of any Transaction Document
(as defined below) or the Exchange Agreement, (y) material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company and the Subsidiary, taken as a whole, or (z) material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (as defined below)
or the Exchange Agreement (any of (x), (y) or (z), a “Material Adverse
Effect”).  The Company owns all of the capital stock or other equity interests
of the Subsidiary free and clear of any liens or encumbrances, other than
Permitted Liens, and all of the issued and outstanding shares of capital stock
of the Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.  The
Company does not own, and never has owned, any capital stock of or equity
interest in any entity other than the Subsidiary.  Neither the Company nor the
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.
 
(b)  The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to issue and sell
the Notes subscribed for hereunder, the shares of Common Stock and Warrants
issuable upon conversion thereof, and the shares of Common Stock issuable upon
exercise of the Warrants (collectively, the “Subject Securities”).  Subject to
the Stockholder Consents becoming effective, all necessary proceedings of the
Company have been duly taken to authorize the execution, delivery, and
performance of this Agreement, the Notes, the Warrants, the Registration Rights
Agreement and the Investor Rights Agreement (collectively, the “Transaction
Documents”), the Exchange Agreement and the New Notes.  The Transaction
Documents and Exchange Agreement have been duly authorized by the Company and,
when executed and delivered by the Company will
 
 

--------------------------------------------------------------------------------


 
 
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with their terms except as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally.  The Common Stock issuable upon conversion of the
2007 Notes and the Common Stock issuable upon exercise of the Warrants, when
issued in compliance with the provisions of the Transaction Documents, will be
validly issued, fully paid and nonassessable and free of any liens or
encumbrances other than any liens or encumbrances created by the
undersigned.  The 2007 Notes are duly authorized, and when issued pursuant to
the Transaction Documents and the Exchange Agreement, will be validly
issued.  The Warrants are duly authorized, and when issued, pursuant to the
Transaction Documents, will be validly issued.
 
(c)  No consent of any party to any contract, agreement, instrument, lease or
license to which the Company or the Subsidiary is a party or to which any of the
Company’s or the Subsidiary’s properties or assets are subject is required for
the execution, delivery or performance by the Company of its obligations under
any of the Transaction Documents or the Exchange Agreement or the issuance and
sale of the Subject Securities.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of the Transaction Documents
and Exchange Agreement, other than (i) the filing with the Securities and
Exchange Commission (the “Commission”) of the registration statement or
registration statements pursuant to the Registration Rights Agreement, a
Schedule 14C information statement and a Form 8-K and related press release
announcing the Offering and changes in directors and officers of the Company,
(ii) the notice and/or application(s) to the American Stock Exchange for the
issuance and sale of the Subject Securities and the listing for trading thereon
in the time and manner required thereby, (iii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws, (iv) the Stockholder Consents, and (v) the filing with the
Delaware Secretary of State of the Certificate of Amendment.
 
(d)  Except as disclosed on Schedule 3(d), the execution, delivery and
performance of the Transaction Documents and the Exchange Agreement and the
issuance of the Subject Securities will not (i) violate or result in a breach
of, or entitle any party (with or without the giving of notice or the passage of
time or both) to terminate, amend, accelerate, cancel or call a default under
any contract or agreement to which the Company or the Subsidiary is a party or
result in the creation of any lien, charge or encumbrance upon any of the
properties or assets of the Company or the Subsidiary, other than the liens,
charges or encumbrances created by the undersigned, (ii) conflict with, violate
or result in a breach of any term of the certificate of incorporation or by-laws
of the Company or the Subsidiary, or (iii) violate any law, rule, regulation,
order, judgment or decree binding upon the Company or the Subsidiary or to which
any of their respective operations, businesses, properties or assets are
subject, except, in the case of a breach, termination, violation or default
referenced in clauses (i) or (iii), would not reasonably be expected to have a
Material Adverse Effect.
 
(e)  The capitalization of the Company is as set forth on Schedule 3(e), which
Schedule 3(e) shall also include the number of shares of Common Stock owned
 
 

--------------------------------------------------------------------------------


 
 
beneficially, and of record, by officers or directors of the Company or holders
of 5% or more of the outstanding Common Stock, in each case as of the date
hereof.  The Company has not issued any capital stock since its most recently
filed periodic report under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than shares of Common Stock issued pursuant to the
exercise of employee stock options under the Company’s stock option plans.  No
person or entity has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Subject Securities or as set forth on Schedule 3(e), there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock or
other capital stock or securities of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or other capital stock or securities of
the Company.  The issuance and sale of the Subject Securities will not obligate
the Company to issue shares of Common Stock or other capital stock or securities
of the Company to any person or entity (other than the Purchasers and the
holders of the Old Notes) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities.  All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  There are no stockholders
agreements or voting agreements with respect to the Company’s capital stock to
which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders.
 
(f)  Except as set forth on Schedule 3(f), there are no brokerage commissions,
finder’s fees or similar fees or commissions payable by the Company in
connection with the transactions contemplated by the Transaction Documents or
Exchange Agreement based on any agreement, arrangement or understanding with or
known to the Company.  The Purchasers will have no obligation with respect to
any brokerage commissions, finder’s fees or similar fees or commissions
described on Schedule 3(f).
 
(g)  Except as disclosed on Schedule 3(g), as disclosed in the reports,
schedules, forms, statements and other documents filed by the Company under the
Exchange Act on or after April 10, 2007 (the “Current SEC Filings”) or as would
not reasonably be expected to have a Material Adverse Effect, neither the
Company nor the Subsidiary is in violation or default of any provisions of any
instrument, judgment, order, writ or decree, or any provision of any contract or
agreement, to which it is a party or by which it is bound or of any provision of
statute, rule or regulation of any country, state, province or other local
governmental unit applicable to the Company, the Subsidiary or their respective
businesses.
 
(h)  Except as disclosed on Schedule 3(h), neither the Company nor the
Subsidiary is a party to any litigation, action, suit, proceeding or
investigation, and, to the knowledge of the Company, no litigation, action,
suit, proceeding or investigation has been threatened against the Company or the
Subsidiary.  There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.  The
 
 
 

--------------------------------------------------------------------------------


 
 
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act of 1933, as amended (the “Securities
Act”).  Except as disclosed on Schedule 3(g) or in the Current SEC Filings,
since January 1, 2007 there has been no material adverse effect on the products
of the Company, the prospects of the products of the Company or the status of
the regulatory approval of the products of the Company.
 
(i)  Each of the Company and the Subsidiary has good and marketable title to its
properties and assets (including without limitation those assets pledged as
collateral pursuant to this Agreement) held in each case free and clear of all
liens, pledges, security interests, encumbrances, attachments or charges of any
kind (each a “Lien”), except for (i) Liens for taxes that are not yet due and
payable, (ii) Liens that do not or are not reasonably likely to result in a
Material Adverse Effect, or (iii) Liens disclosed in the Current SEC Filings
(including the Liens securing the Old Notes, which Liens shall be released at
the First Closing) or arising under the Offering (Liens described in clauses
(i), (ii) and (iii) are referred to as “Permitted Liens”).  Neither the Company
nor the Subsidiary owns, or has ever owned, any real property.  With respect to
the property and assets it leases, except as would not reasonably be expected to
have a Material Adverse Effect or as disclosed on Schedule 3(i), the Company is
in compliance with such leases and, to the best of the Company’s knowledge, the
Company holds valid leasehold interests in such property and assets free and
clear of any Liens of any other party other than the lessors of such property
and assets, except for Permitted Liens.  The properties and assets owned and
leased by the Company and the Subsidiary are sufficient to enable the Company
and the Subsidiary to conduct their respective business as presently conducted.
 
(j)  Neither the Company nor the Subsidiary has any liability or obligation of
any nature whatsoever (whether absolute, accrued, contingent, or otherwise and
whether due or to become due) which would be required to be reflected on a
balance sheet or in the notes thereto prepared in accordance with GAAP, except
for (i) those liabilities that are fully reflected or reserved against on the
financial statements included in the Current SEC Filings, described in the notes
to such financial statements, or expressly described elsewhere in the Current
SEC Filings, including without limitation, under the headings “Management’s
Discussion and Analysis or Plan of Operation” and “Controls and Procedures” in
the applicable Current SEC Filings, (ii) liabilities and obligations which have
been incurred since June 30, 2007 in the ordinary course of business which are
not material in nature or amount, or (iii) liabilities and obligations described
on Schedule 3(j).
 
(k)  Except as disclosed in the Current SEC Filings, each of the Company and the
Subsidiary owns, free and clear of all Liens, other than Permitted Liens, or is
licensed or otherwise possesses legally enforceable rights to use, all patents,
patent applications, trademarks, trademark applications, trade names, service
marks, copyrights, know-how, trade secrets, inventions and similar rights
necessary to permit the Company and the Subsidiary to conduct its respective
business as described in the Current SEC Filings (collectively, “Intellectual
Property”).  To the Company’s knowledge, the Intellectual Property does not
violate or infringe upon the rights of any other person or entity, and neither
the Company nor the Subsidiary has received a notice (written or otherwise)
claiming such infringement.  To the knowledge of the Company, all Intellectual
Property is enforceable and there is no existing infringement by another person
or entity of any of the Intellectual Property.  The Company and
 
 

--------------------------------------------------------------------------------


 
 
the Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(l)  The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
September 20, 2004 (the reports, schedules, forms, statements and other
documents filed pursuant to the Securities Act and the Exchange Act on or after
September 20, 2004, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “Nephros SEC
Filings”).  Except for the Company’s Annual Report on Form 10-KSB for the year
ended December 31, 2005, each Nephros SEC Filing that is an Annual Report on
Form 10-KSB, a Quarterly Report on Form 10-QSB or a Current Report on Form 8-K
(other than a Current Report on Form 8-K that is required solely pursuant to
Item 1.01, 1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a) or 5.02(e) of Form 8-K) was
filed on a timely basis or the Company received a valid extension of such time
of filing and has filed such Nephros SEC Filing prior to the expiration of such
extension.  Except as disclosed on Schedule 3(l), as of their respective dates,
the Nephros SEC Filings complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the
Nephros SEC Filings, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Except as disclosed
on Schedule 3(l), the financial statements of the Company included in the
Nephros SEC Filings complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and the Subsidiary as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments.
 
(m)  The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the First
Closing.  Except as disclosed in the Current SEC Filings, the Company and the
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as disclosed in the Current SEC Filings, the
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
 
 

--------------------------------------------------------------------------------


 
 
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(n)  No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.  None of the
Company’s or the Subsidiary’s employees is a member of a union that relates to
such employee’s relationship with the Company, and neither the Company nor the
Subsidiary is a party to a collective bargaining agreement, and the Company and
the Subsidiaries believe that their relationships with their employees are
good.  No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(o)  The Company and the Subsidiary possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
Current SEC Filings, except where the failure to possess such permits could not
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor the Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(p)  The Company and the Subsidiary are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company and the
Subsidiary are engaged, including, but not limited to, directors and officers
insurance coverage at least equal to $7,000,000.  Neither the Company nor the
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(q)  Except as set forth in the Current SEC Filings, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or the Subsidiary,
 
 

--------------------------------------------------------------------------------


 
 
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.
 
(r)  Neither the Company nor any person or entity acting on its behalf has
offered or sold any of the Subject Securities by any form of general
solicitation or general advertising.  The Company has offered the Subject
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.  Assuming
the accuracy of the undersigned’s representations and warranties set forth in
Section 4 (and corresponding representations made by other Purchasers), no
registration under the Securities Act is required for the offer and sale of the
Subject Securities by the Company to the Purchasers as contemplated by the
Offering.  Neither the Company, nor any of its affiliates, nor any person or
entity acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
shareholder approval provision of the American Stock Exchange.  Subject to the
Stockholder Consents becoming effective and the filing of an additional shares
listing application with the American Stock Exchange, the issuance and sale of
the Subject Securities does not contravene the rules and regulations of the
American Stock Exchange.
 
(s)  The Company is not, and is not an affiliate of, and immediately after
receipt of payment for the Notes, will not be or be an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act of 1940, as amended.
 
(t)  Except as disclosed on Schedule 3(t), as of the First Closing, no Person
will have any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company except pursuant to the
Registration Rights Agreement.
 
(u)  The Company’s Common Stock is registered pursuant to Section 12(b) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Company’s outstanding Common Stock is listed for trading on
the American Stock Exchange and, since January 1, 2007, the trading of the
Company’s Common Stock on the American Stock Exchange has not been de-listed or
suspended.  The Company has taken no action for the purpose of de-listing the
Common Stock from the American Stock Exchange or suspending the trading of the
Common Stock on the American Stock Exchange.  Except as described in the Current
SEC Filings, the Company has not, in the 12 months preceding the date hereof,
received written notice from the American Stock
 
 

--------------------------------------------------------------------------------


 
 
Exchange to the effect that the Company is not in compliance with the listing or
maintenance requirements of the American Stock Exchange or that the American
Stock Exchange is considering suspending the trading of or de-listing the
Company’s Common Stock from the American Stock Exchange.
 
(v)  The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
state of incorporation (including without limitation Section 203 of the Delaware
General Corporation Law) that is or could become applicable to the Purchasers as
a result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents and the Exchange
Agreement, including without limitation as a result of the Company’s issuance of
the Subject Securities and the Purchasers’ ownership of the Subject Securities.
 
(w)  All disclosure furnished by or on behalf of the Company in writing to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, with respect to the
representations and warranties contained herein is true and correct in all
material respects with respect to such representations and warranties and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances under which they were made and when made, not misleading.
 
(x)  Based on the financial condition of the Company as of the First Closing,
after giving effect to the receipt by the Company of not less than ten million
dollars ($10,000,000) from the Purchasers at the First Closing, and assuming
(counterfactually) that all of the 2007 Notes issued at the First Closing were
converted as of such date, (i) the fair saleable value of the Company’s assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid.  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the First
Closing.  Schedule 3(x) sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or the Subsidiary, or for which the
Company or the Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” means (a) any liabilities for borrowed money (other than trade
accounts payable
 
 
 

--------------------------------------------------------------------------------


 
 
incurred in the ordinary course of business), (b) every obligation of the
Company evidenced by bonds, debentures, notes or other similar instruments,
(c) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (d) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP.  Except as set forth on Schedule 3(x), neither the Company nor the
Subsidiary is in default with respect to any Indebtedness.
 
(y)  Except for matters that would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect, the Company
and the Subsidiary have filed all necessary federal, state, local and foreign
income, franchise, employment and other tax returns and have paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or the Subsidiary.
 
(z)  Neither the Company nor the Subsidiary, nor to the knowledge of the
Company, any agent or other person or entity acting on behalf of the Company or
the Subsidiary, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company or the Subsidiary (or made
by any person or entity acting on behalf of the Company or the Subsidiary) which
is in violation of law, or (iv) violated in any material respect any provision
of the Foreign Corrupt Practices Act of 1977, as amended.
 
(aa)  The Company’s accounting firm is Rothstein Kass & Company, P.C.  To the
knowledge of the Company, (i) such accounting firm is a registered public
accounting firm as required by the Exchange Act, and (ii) has been engaged by
the Company’s Audit Committee to conduct procedures to provide its opinion with
respect to the financial statements to be included in the Company’s Annual
Report on Form 10-KSB for the year ending December 31, 2007.
 
(bb)  Immediately following the First Closing, no Indebtedness or other claim
against the Company is senior to the Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).
 
(cc)  There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company, and except as set forth
on Schedule 3(cc) the Company is current with respect to any fees owed to its
accountants and lawyers.
 
(dd)  The Company acknowledges and agrees that each of the Purchasers is acting
solely in the capacity of an arm’s length purchaser with respect to the
 
 
 

--------------------------------------------------------------------------------


 
 
Transaction Documents and the transactions contemplated thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Subject
Securities.  The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(ee)  The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Subject Securities, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company, or (iii) paid or agreed to pay to any person or
entity any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to the Company’s placement agent in connection with the Offering.
 
(ff)  The Company (i) is in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business and
(iii) is in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply would be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(gg)  In accepting the subscription and entering into this Agreement, the
Company is not relying on any representations and warranties of the undersigned
other than those in this Agreement.
 
(hh)  The Company acknowledges that the representations, warranties and
agreements made by the Company herein shall survive the execution and delivery
of this Agreement and the purchase of the Notes, the conversion of the Notes and
the exercise of the Warrants.
 
(ii)  The Company has received the written consent from at least  50.1% of the
outstanding Common Stock as of the date hereof approving the Offering in
accordance with Rule 713 of the American Stock Exchange Company Guide.
 
 

--------------------------------------------------------------------------------


 
 
4.  Representations, Warranties and Covenants of the Subscriber.  The
undersigned hereby represents and warrants to, and agrees with, the Company as
follows:
 
(a)  The undersigned is an Accredited Investor, as specifically indicated in
Exhibit F to this Agreement, which is being delivered to the Company herewith.
 
(b)  If a natural person, the undersigned is: a bona fide resident of the state
or non-United States jurisdiction contained in the address set forth on the
signature page of this Agreement as the undersigned’s home address; at least
twenty-one (21) years of age; and legally competent to execute the Transaction
Documents.  If an entity, the undersigned has its principal offices or principal
place of business in the state or non-United States jurisdiction contained in
the address set forth on the signature page of this Agreement and the individual
signing on behalf of the undersigned is duly authorized to execute the
Transaction Documents.
 
(c)  When executed and delivered by the undersigned, each of the Transaction
Documents to which the undersigned is party will constitute the legal, valid and
binding obligation of the undersigned, enforceable against the undersigned in
accordance with its terms except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.
 
(d)  Neither the execution, delivery nor performance of the Transaction
Documents by the undersigned violates or conflicts with, creates (with or
without the giving of notice or the lapse of time, or both) a default under or a
lien or encumbrance upon any of the undersigned’s assets or properties pursuant
to, or requires the consent, approval or order of any government or governmental
agency or other person or entity under (i) any note, indenture, lease, license
or other agreement to which the undersigned is a party or by which it or any of
its assets or properties is bound or (ii) any statute, law, rule, regulation or
court decree binding upon or applicable to the undersigned or its assets or
properties.  If the undersigned is not a natural person, the execution, delivery
and performance by the undersigned of the Transaction Documents have been duly
authorized by all necessary corporate or other action on behalf of the
undersigned and such execution, delivery and performance does not and will not
constitute a breach or violation of, or default under, the charter or by-laws or
equivalent governing documents of the undersigned.
 
(e)  The undersigned has received from the Company, or has been directed to, all
materials which have been requested by the undersigned and the Nephros SEC
Filings.  The undersigned has had a reasonable opportunity to ask questions of
the Company and its representatives, and the Company has answered to the
satisfaction of the undersigned all inquiries that the undersigned or the
undersigned’s representatives have put to it.
 
(f)  The undersigned or the undersigned’s purchaser representative has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be capable of evaluating the merits and risks of an
investment in the Subject Securities.  The undersigned can afford to bear such
risks, including, without limitation, the risk of losing its entire investment.
 
 
 

--------------------------------------------------------------------------------


 
 
(g)  The undersigned acknowledges that no liquid market for the Notes and
Warrants presently exists and none may develop in the future and that the
undersigned may find it impossible to liquidate the investment at a time when it
may be desirable to do so, or at any other time.
 
(h)  The undersigned has been advised by the Company and understands that none
of the Subject Securities have been registered under the Securities Act, that
the Subject Securities are being offered and issued on the basis of the
statutory exemption provided by Section 4(2) of the Securities Act, Regulation D
promulgated thereunder or both, relating to transactions by an issuer not
involving any public offering and under similar exemptions under certain state
securities laws; that this transaction has not been reviewed by, passed on or
submitted to any United States Federal or state agency or self-regulatory
organization where an exemption is being relied upon; and that the Company’s
reliance thereon is based in part upon the representations made by the
undersigned in this Agreement.
 
(i)  The undersigned will acquire the Subject Securities for the undersigned’s
own account (or, if such individual is married, for the joint account of the
undersigned and the undersigned’s spouse either in joint tenancy, tenancy by the
entirety or tenancy in common) for investment and not with a view to the sale or
distribution thereof or the granting of any participation therein, in each case
in violation of applicable securities laws, and has no present intention of
distributing or selling to others any of such Subject Securities or granting any
participation therein, in each case in violation of applicable securities laws.
 
(j)  In subscribing for Notes, the undersigned is not relying on any
representations and warranties of the Company other than those in this
Agreement.
 
(k)  The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Notes, the conversion of the
Notes and the exercise of the Warrants.
 
(l)  Except as set forth on the signature page hereto, the undersigned has not
engaged any broker or other person or entity that is entitled to a commission,
fee or other remuneration as a result of the execution, delivery or performance
of this Agreement.
 
(m)  The undersigned is not subscribing for Notes as a result of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
person other than a representative of the Company with whom the undersigned had
a pre-existing relationship.
 
(n)  The undersigned is not with respect to the undersigned’s subscription a
person or entity (a “Person”) with whom a United States citizen, entity
organized under the laws of the United States or its territories or entity
having its principal place of business within the United States or any of its
territories (collectively, a “U.S. Person”), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation or executive orders and lists
published by
 
 

--------------------------------------------------------------------------------


 
 
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”)
(including those executive orders and lists published by OFAC with respect to
Persons that have been designated by executive order or by the sanction
regulations of OFAC as Persons with whom U.S. Persons may not transact business
or must limit their interactions to types approved by OFAC “Specially Designated
Nationals and Blocked Persons”).  Neither the undersigned nor any Person who
owns an interest in the undersigned (collectively, a “Purchaser Party”) is a
Person with whom a U.S. Person, including a United States Financial Institution
as defined in 31 U.S.C. Section 5312, as amended (“Financial Institution”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation or executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons).
 
(o)  To the actual knowledge of the undersigned, the funds used to pay to the
Company the purchase price for the Subject Securities were derived: (i) from
transactions that do not violate United States law or, to the extent such funds
originate outside the United States, do not violate the laws of the jurisdiction
in which they originated; and (ii) from permissible sources under United States
law and to the extent such funds originate outside the United States, under the
laws of the jurisdiction in which they originated.
 
(p)  To the actual knowledge of the undersigned, neither the undersigned nor any
Purchaser Party, nor any Person providing funds to the undersigned: (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws (as hereinafter
defined in this Section 4(p)); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any Anti-Money Laundering
Laws.  For purposes of this Section 4(p), the term “Anti-Money Laundering Laws”
shall mean laws, regulations and sanctions, state and federal, criminal and
civil, that:  (i) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (ii) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(iii) require identification and documentation of the parties with whom a
Financial Institution conducts business; or (iv) are designed to disrupt the
flow of funds to terrorist organizations.  Such laws, regulations and sanctions
shall be deemed to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the
“Patriot Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq. (the “Bank
Secrecy Act”), the Trading with the Enemy Act, 50 U.S.C. Appendix, the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et. seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
 
(q)  The undersigned is in compliance in all material respects with any and all
applicable provisions of the Patriot Act, including, without limitation,
amendments to the Bank Secrecy Act.  If the undersigned is a Financial
Institution, it has established and is in compliance in all material respects
with all procedures, if any, required by the Patriot Act and the Bank Secrecy
Act.
 
 

--------------------------------------------------------------------------------


 
 
(r)  The undersigned represents and warrants that, since July 15, 2007, the
undersigned has not engaged in any short sale of any equity security of the
Company.
 
5.  Covenants of the Company.
 
(a)  Except for the 2007 Notes, without the prior written consent of the Secured
Party (as defined in Section 8 herein), the Company shall not create, issue,
incur (by conversion, exchange or otherwise), assume, guarantee or otherwise
become or remain directly or indirectly liable for any Indebtedness while the
2007 Notes are outstanding.  In addition, so long as the 2007 Notes are
outstanding, without the prior written consent of the 2007 Notes Majority
Holders (as defined in section 7(b) hereof) the Company shall not and shall not
permit the Subsidiary to:
 
(i)          sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any Collateral (as defined in the
Form of Note) other than the sale of inventory in the ordinary course of
business and the sale or other disposition of worn out or obsolete assets not
necessary for the conduct of its business;
 
(ii)         grant any Lien upon or with respect to any Collateral (as defined
in the Form of Note) or create or suffer to exist any Lien upon or with respect
to any Collateral (as defined in the Form of Note) other than a Permitted Lien;
 
(iii)        declare, set aside, or pay any dividends on, make any other
distributions in respect of, redeem or otherwise repurchase any of its capital
stock or other securities, other than dividends and distributions by the
Subsidiary to the Company, or redeem or repurchase any of its capital stock or
other securities;
 
(iv)        split, combine or reclassify any of its capital stock;
 
(v)        adopt or amend any employee benefit plan;
 
(vi)        except with respect to the compensation of Norman J. Barta, grant,
award or enter into any compensation (including stock options or other awards
under existing benefit plans) or change of control arrangement with any employee
or director of the Company or the Subsidiary or amend the terms of employment or
compensation of any employee or director of the Company or the Subsidiary; or
 
(vii)        increase the size of the Board of Directors of the Company or the
Subsidiary or, except with respect to the New Directors, appoint any new members
to the Board of Directors of the Company or the Subsidiary.
 
(b)  No later than fifteen (15) business days after the First Closing, the
Company will file a preliminary Schedule 14C information statement (the
“Preliminary Schedule 14C”) with the Commission.  The Company agrees to respond
to the initial and any subsequent Commission comments relating to the
Preliminary Schedule 14C as soon as practicable after receipt of such comments
and to use commercially reasonable efforts to address all of such Commission
comments.  The Company agrees to file a definitive Schedule 14C information
 
 

--------------------------------------------------------------------------------


 
 
statement with the Commission no later than the second business day after
receiving confirmation that the Commission has no further comments on the
Preliminary Schedule 14C.
 
(c)  As long as any Purchaser owns Subject Securities and the Company is
required to file reports pursuant to the Exchange Act, the Company covenants to
use commercially reasonable best efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Purchaser owns Subject Securities, if the Company
is not required to file reports pursuant to the Exchange Act, it will prepare
and furnish to the Purchasers and make publicly available in accordance with
Rule 144(c) such information as is required for the Purchasers to sell the
Subject Securities under Rule 144. The Company further covenants that it will
take such further action as any holder of Subject Securities may reasonably
request, to the extent required from time to time to enable such holder to sell
such Subject Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144.
 
(d)  The Company shall not sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Subject
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of the American Stock Exchange.
 
(e)  Other than in the case of a Form 8-K and any exhibits thereto, including
any press releases included therein, required to be filed with the Commission by
the Company, neither the Company nor the undersigned shall issue any press
release or otherwise make any public statement concerning the transactions
contemplated by the Transaction Documents and Exchange Agreement without the
prior consent of the Company, with respect to any press release of the
undersigned, or without the prior consent of the undersigned, with respect to
any press release of the Company or otherwise authorized by the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
 
(f)  No claim will be made or enforced by the Company or, with the consent of
the Company, any other person or entity, that any Purchaser is an “acquiring
person” or “interested stockholder” under any control share acquisition,
business combination, shareholder rights plan (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by or applicable to the Company  (including without limitation
Section 203 of the Delaware General Corporation Law), or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Subject Securities under the Transaction Documents or under
any other agreement between the Company and the Purchasers.
 
(g)  Except as set forth on Schedule 5(g), the Company shall use the net
proceeds from the sale of the Subject Securities for working capital purposes
and shall not
 
 
 

--------------------------------------------------------------------------------


 
use such proceeds for the payment of any dividends or distributions or the
redemption or repurchase of any Common Stock or other securities of the Company.
 
(h)  Promptly after the Stockholder Consents become effective, the Company shall
file the Certificate of Amendment with the Secretary of State of the State of
Delaware.  Thereafter, the Company shall maintain a reserve from its duly
authorized shares of Common Stock, free of all preemptive or preferential
rights, for issuance pursuant to the Transaction Documents in such amount as may
be required to fulfill its obligations in full under the Transaction
Documents.  Promptly following the conversion of the Notes, the Company shall:
(i) in the time and manner required by the American Stock Exchange (or any
subsequent trading market which is the principal trading market on which the
Common Stock is listed or quoted, as applicable, the “Trading Market”), prepare
and file with the Trading Market an additional shares listing application
covering a number of shares of Common Stock equal to the number of shares of
Common Stock issued upon the Conversion of the Notes and issuable upon the
exercise of the Warrants, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing,
and (iv) maintain the listing of such Common Stock on such Trading Market or
another Trading Market.
 
(i)  From the date hereof until 90 days after the date on which a registration
statement is declared effective pursuant to the Registration Rights Agreement
(the “Effective Date”), neither the Company nor the Subsidiary shall issue
shares of Common Stock, any other capital stock or equity securities of the
Company or the Subsidiary, or any securities convertible into or exercisable for
Common Stock, capital stock or equity securities of the Company or the
Subsidiary (collectively, “Equity Securities”); provided, however, the 90 day
period set forth in this Section 5(i) shall be extended for the number of days
during such period in which (i) trading in the Common Stock is suspended by the
Trading Market, or (ii) following the Effective Date, the Registration Statement
is not effective or the prospectus included in the Registration Statement may
not be used by the Purchasers for the resale of Common Stock.  This Section 5(i)
shall not apply to any “Exempt Issuance” as such term is defined in the Warrant.
 
(j)  From the Effective Date until the Cessation Date (as defined below), the
Company will not, directly or indirectly, effect any sale, issuance or exchange
of any Equity Securities (a “Subsequent Placement”) unless the Company shall
have first complied with this Section 5(j).
 
(i)  The Company shall deliver to each Purchaser and holder of New Notes
(collectively, the “2007 Holders”) a written notice (the “Offer”) of any
proposed or intended sale, issuance or exchange of the securities being offered
(the “Offered Securities”) in a Subsequent Placement, which Offer shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be sold, issued or exchanged, and the number or
amount of the Offered Securities to be sold, issued or exchanged, (y) identify
the persons or entities to which or with which the Offered Securities are to be
offered, sold, issued or exchanged, and (z) offer to sell and issue to or
exchange with each 2007 Holder (A) a pro rata portion of the Offered Securities
based on such 2007 Holder’s pro rata portion of the aggregate principal amount
of the 2007 Notes purchased or received by such 2007 Holder (the “Basic
Amount”), and (B) with respect to each 2007 Holder that elects to purchase its
Basic Amount,
 
 

--------------------------------------------------------------------------------


 
 
any additional portion of the Offered Securities attributable to the Basic
Amounts of other 2007 Holders as such 2007 Holder shall indicate it will
purchase or acquire should the other 2007 Holders subscribe for less than their
Basic Amounts (the “Undersubscription Amount”).
 
(ii)  To accept an Offer, in whole or in part, a 2007 Holder must deliver a
written notice to the Company prior to the end of the 10 trading day period
following receipt of the Offer, setting forth the portion of the 2007 Holder’s
Basic Amount that such 2007 Holder elects to purchase and, if such 2007 Holder
shall elect to purchase all of its Basic Amount, the Undersubscription Amount,
if any, that such 2007 Holder elects to purchase (in either case, the “Notice of
Acceptance”). If the Basic Amounts subscribed for by all 2007 Holders are less
than the total of all of the Basic Amounts, then each 2007 Holder who has set
forth an Undersubscription Amount in its Notice of Acceptance shall be entitled
to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each 2007 Holder who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such 2007 Holder bears
to the total Basic Amounts of all 2007 Holders that have subscribed for
Undersubscription Amounts.
 
(iii)  The Company shall have 10 trading days from the expiration of the period
set forth in Section 5(j)(ii) above to sell, issue or exchange all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by the 2007 Holders (the “Refused Securities”), but only to the offerees
described in the Offer and only upon terms and conditions (including, without
limitation, unit prices and interest rates), taken as a whole, that are not more
favorable to the acquiring persons or entities or less favorable to the Company
than those set forth in the Offer.
 
(iv)  In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 5(j)(iii) above), then each 2007 Holder may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the 2007 Holder elected to
purchase pursuant to Section 5(j)(ii) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to 2007 Holders pursuant to Section 5(j)(ii)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities.  In the event that any 2007 Holder so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the 2007 Holders in accordance with
Section 5(j)(i) above.
 
(v)  Upon the closing of the sale, issuance or exchange of all or less than all
of the Refused Securities, the 2007 Holders shall acquire from the Company, and
the Company shall issue to the 2007 Holders, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 5(j)(iv) above if the 2007 Holders
 
 

--------------------------------------------------------------------------------


 
 
have so elected, upon the terms and conditions specified in the Offer.  The
purchase by the 2007 Holders of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and the 2007 Holders
of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the 2007 Holders, the Company and their
respective counsel.  Notwithstanding anything to the contrary contained in this
Agreement, if the Company does not consummate the closing of the sale, issuance
or exchange of all or less than all of the Refused Securities within 7 trading
days after the expiration of the period set forth in Section 5(j)(ii), the
Company shall issue to the 2007 Holders the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 5(j)(iv) above if the 2007 Holders have so elected (which, in this case
may be reduced to zero), upon the terms and conditions specified in the Offer.
 
(vi)  The Company and the 2007 Holders agree that if any 2007 Holder elects to
participate in the Offer, any registration rights set forth in the agreement
regarding the Subsequent Placement with respect to such Offer or any other
transaction documents related thereto (collectively, the “Subsequent Placement
Documents”) shall not entitle the purchasers of any Offered Securities issued in
such Subsequent Placement to participate in any registration statement filed
under the Registration Rights Agreement and shall not obligate the Company to
file a registration statement with respect to such Offered Securities unless one
or more registration statements covering all shares of Common Stock issued or
issuable upon the conversion of the 2007 Notes or the exercise of the Warrants
are then effective.  The Subsequent Placement Documents shall not include any
term or provision whereby any 2007 Holder shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such 2007
Holder prior to such Subsequent Placement if the 2007 Holders purchase all of
the Offered Securities, and, in all other cases, such restrictions shall apply
only to 2007 Holders who participate in the Subsequent Placement and the period
of such restrictions shall not exceed ninety (90) days after the closing of the
Subsequent Placement.
 
(vii)  Notwithstanding anything to the contrary in this Section 5(j) and unless
otherwise agreed to by the 2007 Notes Majority Holders (as defined in section
7(b) hereof), the Company shall either confirm in writing to the 2007 Holders
that the transaction with respect to the Subsequent Placement has been abandoned
or shall publicly disclose its intention to issue the Offered Securities, in
either case in such a manner such that the 2007 Holders will not be in
possession of material non-public information as a result of having information
concerning the proposed Subsequent Placement, by the seventeenth (17th) trading
day following delivery of the Offer. If by the seventeenth (17th) trading day
following delivery of the Offer no public disclosure regarding a transaction
with respect to the Offered Securities has been made, and no notice regarding
the abandonment of such transaction has been received by the 2007 Holders, such
transaction shall be deemed to have been abandoned and the 2007 Holders shall
not be deemed to be in possession of any material, non-public information with
respect to the Company as a result of having information concerning the proposed
Subsequent Placement. Should the Company decide to pursue such transaction with
respect to the Offered Securities, the Company shall provide each 2007 Holder
with another Offer Notice and each 2007 Holder will again have the right of
participation set forth in this Section 5(j). The Company shall not be permitted
to deliver more than one such Offer to the 2007 Holders in any 60 day period.
 
 

--------------------------------------------------------------------------------


 
 
(viii)          Any Offered Securities not acquired by the 2007 Holders or the
offerees in accordance with Section 5(j)(iii) above may not be issued, sold or
exchanged until they are again offered to the 2007 Holders under the procedures
specified in this Agreement.
 
(ix)        This Section 5(j) shall not apply to any “Exempt Issuance” as such
term is defined in the Form of Warrant.
 
(x)         For purposes of this Agreement, the term “Cessation Date” shall mean
the first day on which the Purchasers (including transferees treated as
Purchasers pursuant to Section 11(c)) no longer hold: (x) prior to the
conversion of the Notes, Notes representing at least 25% of the aggregate
principal amount of all Notes issued in the Offering, and (y) after the
conversion of the Notes, (A) if the Per Share Exercise Price (as such term is
defined in the Warrants) is greater than the closing price of the Common Stock
last reported by the Trading Market prior to such day, shares of Common Stock
representing at least 25% of the aggregate shares of Common Stock issued upon
the conversion of the Notes or previously issued upon the exercise of any
Warrants, or (B) if the Per Share Exercise Price is less than the closing price
of the Common Stock last reported by the Trading Market prior to such day,
shares of Common Stock representing at least 25% of the aggregate shares of
Common Stock issued upon the conversion of the Notes, previously issued upon the
exercise of any Warrants, or issuable upon the future exercise of any Warrants
(treating the Purchasers as holding any shares of Common Stock that would be
issuable upon the exercise of any Warrants then held by Purchasers).
 
(k)  The Company acknowledges and agrees that the undersigned may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Subject
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, the undersigned may transfer
pledged or secured Subject Securities to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the undersigned’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Subject Securities may
reasonably request in connection with a pledge or transfer of the Subject
Securities, including, if the Subject Securities are subject to registration
pursuant to the Registration Rights Agreement, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.
 
(l)  Upon the terms and subject to the conditions hereof, the Company shall use
its commercially reasonable best efforts to take, or cause to be taken, all
appropriate actions and do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement (including, without limitation, to
cause the conditions in clauses (i), (ii), (iv), (v), (vi), (vii) and (viii) of
Section 2(e) to be satisfied) and to cooperate with the undersigned in
connection with the foregoing.
 
 

--------------------------------------------------------------------------------


 
 
(m)  From the date hereof until such time as no Purchaser holds any of the
Subject Securities, the Company will, at its own expense, maintain insurance
(including, without limitation, commercial general liability and property
insurance, and directors and officers liability insurance, including such
directors and officers liability insurance in respect of acts or omissions
occurring prior to the First Closing covering each such person serving as an
officer or director of the Company immediately prior to the First Closing to the
extent that such coverage is in place as of the First Closing) in such amounts,
against such risks, in such form and with responsible and reputable insurance
companies or associations as is required by any governmental authority having
jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event, in amount, adequacy, scope and with comparable insurance
companies as the insurance in place as of the date of this Agreement; provided,
if the First Closing shall not have occurred prior to September 21, 2007 the
directors and officers liability coverage may be reduced to $7,000,000.
 
(n)  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and the Exchange
Agreement, the Company covenants and agrees that neither it nor any other person
or entity acting on its behalf will, following the Closing, provide any
Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Purchaser shall have executed a written agreement (which may be in the form of
an e-mail or other electronic confirmation) regarding the confidentiality and
use of such information.  The Company understands and confirms that each
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  This Section 5(n) shall not apply to
any information provided, or limit the ability of the Company to provide any
information, to any Purchaser to whom knowledge of a member of the Board of
Directors of the Company is attributable.
 
(o)  From the date hereof until such time as no Purchaser holds any of the
Subject Securities, the Company shall not effect or enter into an agreement to
effect any financing involving a Variable Rate Transaction.  “Variable Rate
Transaction” means a transaction in which the Company issues or sells (i) any
Equity Securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such Equity Security, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Equity Security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.
 
(p)  Notwithstanding Section 6(b), the Company agrees to issue or reissue
certificates of Common Stock without a legend if at such time, prior to making
any transfer of any Common Stock, the undersigned shall give written notice to
the Company making such request and:  (i) a registration statement covering the
resale of such Common Stock is effective under the Securities Act, or (ii) the
undersigned provides the Company or its counsel
 
 

--------------------------------------------------------------------------------


 
 
with reasonable assurances that such security can be sold pursuant to Rule 144
promulgated under the Securities Act or any successor or replacement rule (as
applicable, “Rule 144”) (which may include an opinion of counsel provided by the
Company), or (iii) the undersigned provides the Company or its counsel with
reasonable assurances that such security can be sold pursuant to section (k) of
Rule 144 (or a corresponding successor or replacement section, as applicable,
“Rule 144(k)”), or (iv) the Company has received other evidence reasonably
satisfactory to the Company that such legend is not required under applicable
requirements of the Securities Act and state securities laws (including judicial
interpretations and pronouncements issued by the staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to its transfer agent,
after the undersigned has provided the Company’s counsel with all necessary
documentation required by such counsel to issue such an opinion, if such legal
opinion is required by the transfer agent to effect the removal of the legend
hereunder.  If all or any portion of a Note or Warrant is converted or exercised
(as applicable) at a time when there is an effective registration statement to
cover the resale of the Common Stock issued upon such conversion or exercise, or
if such shares of Common Stock may be sold under Rule 144(k) or if such legend
is not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then certificates representing such shares of Common Stock shall
be issued free of all legends.  The Company agrees that at such time as such
legend is no longer required under this Section 5(p) and the undersigned has
complied with this Section 5(p), it will, no later than three trading days
following the delivery by the undersigned to the Company or the transfer agent
of a certificate representing shares of Common Stock issued with a restrictive
legend, deliver or cause to be delivered to the undersigned a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 5(p).  Certificates for shares of Common Stock subject to legend removal
hereunder shall, at the direction of the undersigned, be transmitted by the
transfer agent of the Company to the undersigned by crediting the account of the
undersigned’s prime broker with the Depository Trust Company System.
 
(q)  At all times until the Investor Rights Agreement has terminated in
accordance with its terms (the “Designation Period”), the Company will cause two
individuals designated by Lambda (the individuals whom Lambda has so designated
from time to time are referred to herein as the “Lambda Designees”) to be
members of the Board of Directors of the Company except to the extent that (i)
Lambda otherwise consents in writing, or (ii) a member of the Board of Directors
originally designated by Lambda resigns and Lambda has not yet designated a
successor.  Without limiting the generality of the foregoing, during the
Designation Period the Company will cause the Lambda Designees to be elected or
nominated to the Board of Directors, to promptly remove any Lambda Designee from
the Board of Directors upon the written direction of Lambda, and to promptly
elect or appoint any successor designated by Lambda having reasonably
appropriate business experience and background to fill any vacancy caused by any
Lambda Designee ceasing to be a member of the Board of Directors for any reason.
 
(r)  Prior to the Automatic Conversion Date (as defined in the Form of Note),
the Company will not enter into any agreement for additional financing through
equity or equity-linked securities on terms that are materially different or
more beneficial to the purchasers
 
 
 

--------------------------------------------------------------------------------


 
 
of such equity or equity-linked securities than those contained in this
Agreement and all exhibits hereto without the prior consent of the 2007 Notes
Majority Holders (as defined in section 7(b) hereof).
 
6.  Covenants of the Undersigned.
 
(a)  The undersigned agrees that no sale, assignment or transfer of any of the
Subject Securities acquired by the undersigned shall be valid or effective, and
the Company shall not be required to give any effect to such a sale, assignment
or transfer, unless (i) the sale, assignment or transfer of such Subject
Securities is registered under the Securities Act, it being understood that the
Subject Securities are not currently registered for sale and that the Company
has no obligation or intention to so register the Subject Securities, except as
provided by the Registration Rights Agreement; (ii) the Subject Securities are
sold, assigned or transferred in accordance with all the requirements and
limitations of an exemption from registration under the Securities Act.  Without
limiting the generality of the foregoing, the undersigned agrees that following
the removal of the restrictive legend from certificates representing Common
Stock, the undersigned will sell any such Common Stock pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if shares
of Common Stock are sold pursuant to a Registration Statement, they will be sold
in compliance with the plan of distribution set forth therein.
 
(b)  The undersigned agrees to the imprinting, so long as is required by
Section 6(a), of a legend on any of the Securities in the following or a
substantially similar form and such other legends as may be required by state
blue sky laws:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE SECURITIES ACT OR AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.”
 
(c)  The undersigned hereby agrees that from the date hereof and continuing
until the Cessation Date, the undersigned shall not, without the prior written
consent of the Company, directly or indirectly, through related parties,
affiliates or otherwise, (i) sell “short” or “short against the box” (as those
terms are generally understood) any equity security of the Company or (ii)
otherwise engage in any transaction which involves hedging of the undersigned’s
position in any equity security of the Company, provided, however, that it shall
not be a violation of this Section 6(c), if the undersigned places a sell order
for shares of Common Stock underlying the Notes or Warrants at or following the
time of conversion or exercise of such Notes or Warrants and all conditions to
exercise of such Warrants have been satisfied, relies on the Company to deliver
such Common Stock in accordance with the Form of
 
 

--------------------------------------------------------------------------------


 
 
Note or Warrants as the case may be, and completes the sale of such Common Stock
before the Company delivers the Common Stock to the undersigned.
 
(d)  Upon the terms and subject to the conditions hereof, the undersigned shall
use its commercially reasonable best efforts to take, or cause to be taken, all
appropriate actions and do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement (including, without limitation, to
cause the conditions in clauses (i) and (ii) of Section 2(d) to be satisfied and
to execute and deliver at the First Closing the Registration Rights Agreement
and Investor Rights Agreement) and to cooperate with the Company in connection
with the foregoing.
 
(e)  After the Closing, upon the request of the Company the undersigned shall
provide to the Company such additional information and documentation concerning
the undersigned’s legal or beneficial ownership, policies, procedures and
sources of funds as is reasonably necessary to enable the Company to comply with
Anti-Money Laundering Laws now in existence or hereafter enacted or amended.
 
7.  Indemnification.
 
(a)  General.  The Company shall indemnify and hold harmless the undersigned and
each officer, director, partner, employee, agent and controlling person of the
undersigned (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), past, present or future (each, an “Indemnified
Party”), from and against any and all claims, losses, damages, liabilities,
judgments, fines, penalties, charges, costs, and expense, including reasonable
attorneys fees and disbursements including those incurred in enforcing this
Section 7(a) (collectively, “Losses”), due to or arising out of (i) a breach of
any representation, warranty, covenant or agreement by the Company in this
Agreement or any other Transaction Document, or (ii) a claim against the
undersigned by a third party based on the transactions contemplated by the
Transaction Documents (other than a claim based on a breach by the undersigned
of any representation, warranty or covenant of the undersigned in the
Transaction Documents to which it is a party).  No knowledge by the undersigned
of any breach or inaccuracy of any representation, warranty, covenant or
agreement by the Company in this Agreement shall impair, limit, release or
otherwise impair any rights of the undersigned pursuant to this Section 7.
 
(b)  Limitation on Indemnification.  The maximum amount payable by the Company
to all Indemnified Parties in respect of claims made for indemnification under
clause (i) of Section 7(a) shall not exceed, in the aggregate, the Subscription
Amount plus the Indemnified Parties’ reasonable out-of-pocket expenses incurred
in connection with (i) the Transaction Documents and the transactions
contemplated thereby, (ii) enforcing its rights under Section 7(a) and (iii)
defending itself against any claim related to the Transaction Documents or the
transactions contemplated thereby.  No Indemnified Party shall be entitled to
bring a claim with respect to Losses due to or arising out of a breach by the
Company of any representation or warranty contained in Sections 3(e) through
(ii) (including a claim permitted by clause (i) or (ii) of Section 7(c)) unless
such claim is brought by, or the bringing of such claim is consented to in
writing by, the 2007 Notes Majority Holders.  For purposes of this Section 7(b),
the “2007 Notes
 
 
 

--------------------------------------------------------------------------------


 
 
 
Majority Holders” shall be (x) prior to the conversion of the 2007 Notes,
holders of 2007 Notes having a principal amount greater than fifty percent (50%)
of the principal amount of all 2007 Notes then outstanding, and (y) after the
conversion of the 2007 Notes, the holders of a majority of the shares of Common
Stock that were issued upon the conversion of the 2007 Notes or were issued or
are issuable upon the exercise of the Warrants (excluding from such analysis any
shares of Common Stock that have been sold pursuant to an effective registration
statement or Rule 144 and the holders thereof).  Once a claim has been brought
or approved by the 2007 Notes Majority Holders, each Indemnified Party may
continue to prosecute such claim even if the persons or entities bringing or
approving such claim subsequently cease to constitute the 2007 Notes Majority
Holders.
 
(c)  Sole Remedy.  The parties hereto agree and acknowledge that the
indemnification rights provided in this Section 7 shall be the exclusive remedy
of the parties hereto for breaches of the representations and warranties
contained in this Agreement except with respect to (i) claims involving fraud or
a knowing breach of the representations and warranties or (ii) any equitable
relief to which any party may be entitled, including without limitation,
rescission.
 
(d)  Notice.  With respect to any Loss related to a claim by a third party, an
Indemnified Party shall give written notice thereof to the Company (in such
capacity, the “Indemnifying Party”) promptly after receipt of any written claim
by such third party and in any event not later than twenty (20) business days
after receipt of any such written claim (or not later than ten (10) business
days after the receipt of any such written claim in the event such written claim
is in the form of a formal complaint filed with a court of competent
jurisdiction and served on the Indemnified Party), specifying in reasonable
detail the amount, nature and source of the claim, and including therewith
copies of any notices or other documents received from third parties with
respect to such claim; provided, however, that failure to give such notice shall
not limit the right of an Indemnified Party to recover indemnity or
reimbursement except to the extent that the Indemnifying Party suffers any
prejudice or harm with respect to such claim as a result of such failure.  The
Indemnified Party shall also provide the Indemnifying Party with such further
information concerning any such claims as the Indemnifying Party may reasonably
request by written notice.
 
(e)  Payment of Losses.  Within thirty (30) calendar days after receiving notice
of a claim for indemnification or reimbursement, the Indemnifying Party shall,
by written notice to the Indemnified Party, either (i) concede or deny liability
for the claim in whole or in part, or (ii) in the case of a claim asserted by a
third party, advise that the matters set forth in the notice are, or will be,
subject to contest or legal proceedings not yet finally resolved.  If the
Indemnifying Party concedes liability in whole or in part, it shall, within
twenty (20) business days of such concession, pay the amount of the claim to the
Indemnified Party to the extent of the liability conceded.  Any such payment
shall be made in immediately available funds equal to the amount of such claim
so payable.  If the Indemnifying Party denies liability in whole or in part or
advises that the matters set forth in the notice are, or will be, subject to
contest or legal proceedings not yet finally resolved, then the Indemnifying
Party shall make no payment (except for the amount of any conceded liability
payable as set forth above) until the matter is resolved in accordance with this
Agreement.
 
 
 

--------------------------------------------------------------------------------


 
 
(f)  Defense of Claims.  In the case of any third party claim, if within 20 days
after receiving the notice described in the preceding Section 7(d), the
Indemnifying Party (i) gives written notice to the Indemnified Party stating
that the Indemnifying Party would be liable under the provisions hereof for
indemnity in the amount of such claim if such claim were valid and that the
Indemnifying Party disputes and intends to defend against such claim, liability
or expense at the Indemnifying Party’s own cost and expense, and (ii) provides
assurance reasonably acceptable to such Indemnified Party that such
indemnification will be paid fully and promptly if required and such Indemnified
Party will not incur cost or expense during the proceeding, then the
Indemnifying Party shall be entitled to assume the defense of such claim and to
choose counsel for the defense (subject to the consent of such Indemnified Party
which consent shall not be unreasonably withheld) and such Indemnified Party
shall not be required to make any payment with respect to such claim, liability
or expense as long as the Indemnifying Party is conducting a good faith and
diligent defense at its own expense; provided, however, that the assumption of
the defense of any such matters by the Indemnifying Party shall relate solely to
the claim, liability or expense that is subject or potentially subject to
indemnification.  If the Indemnifying Party assumes such defense in accordance
with the preceding sentence, it shall have the right to settle indemnifiable
matters related to claims by third parties where (x) the only obligation of the
Indemnified Party and Indemnifying Party in connection with such settlement is
the payment of money damages and such money damages are satisfied in full by the
Indemnifying Party, and (ii) the settlement includes a complete release of the
relevant Indemnified Party or Parties.  Any other settlement of a claim for
which the Indemnifying Party has assumed the defense shall require the prior
written consent of the relevant Indemnified Party or Parties, which consent
shall not be unreasonably withheld.  No Indemnified Party shall settle any claim
with respect to which the Indemnifying Party has assumed the defense, without
the prior written consent of the Indemnifying Party.  The Indemnifying Party
shall keep such Indemnified Party apprised of the status of the claim, liability
or expense and any resulting suit, proceeding or enforcement action, shall
furnish such Indemnified Party with all documents and information that such
Indemnified Party shall reasonably request and shall consult with such
Indemnified Party prior to acting on major matters, including settlement
discussions.  Notwithstanding anything herein stated, such Indemnified Party
shall at all times have the right to participate in, but not control, such
defense at its own expense directly or through counsel; provided, however, if
the named parties to the action or proceeding include both the Indemnifying
Party and the Indemnified Party and representation of both parties by the same
counsel would be inappropriate under applicable standards of professional
conduct, the reasonable expense of separate counsel for such Indemnified Party
shall be paid by the Indemnifying Party provided that such Indemnifying Party
shall be obligated to pay for only one such counsel.  If no such notice of
intent to dispute and defend is given by the Indemnifying Party, or if such
diligent good faith defense is not being or ceases to be conducted, such
Indemnified Party may undertake the defense of (with counsel selected by such
Indemnified Party, which selection shall require the consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, and paid by the
Indemnifying Party), and shall have the right to compromise or settle, such
claim, liability or expense (exercising reasonable business judgment) with the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.  Such Indemnified Party shall make available all information and
assistance that the Indemnifying Party may reasonably request and shall
cooperate with the Indemnifying Party in such defense.
 
 

--------------------------------------------------------------------------------


 
 
8.  Creation of Security Interest.
 
(a)  Grant of Security Interest.  The Company hereby grants and pledges to
Lambda (the “Secured Party”) a continuing security interest in the Collateral
(as defined in the Form of Note) in order to secure prompt payment of the
principal of, interest on and all other amounts due and payable under the 2007
Notes (collectively, the “Obligations”).  Such security interest shall
automatically terminate upon the (i) earlier of the payment of principal and
interest on the 2007 Notes; (ii) such time as the Company designates sufficient
funds (which may be proceeds from the sale of Collateral) for the payment of the
2007 Notes and (iii) the Automatic Conversion Date (as defined in the Form of
Note) (the “Security Interest Termination Date”).
 
(b)  Designation of Secured Party as Agent.  The undersigned hereby irrevocably
designates the Secured Party to act as Secured Party on the undersigned’s
behalf.  The undersigned hereby irrevocably authorizes, and each holder of any
Subject Securities, by such holder’s acceptance of such Subject Securities,
shall be deemed irrevocably to authorize, the Secured Party to take such action
on its behalf under the provisions of this Agreement and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to,
or required of, the Secured Party by the terms hereof or thereof and such other
powers as are reasonably incidental thereto.  The undersigned, on behalf of
itself and future holders of the Subject Securities issued to the undersigned,
hereby authorizes and directs the Secured Party, from time to time in the
Secured Party’s discretion, to take any action and promptly to execute and
deliver on the undersigned’s behalf any document or instrument that the Company
may reasonably request to effect, confirm or evidence the provisions of this
Section 8, the occurrence of the Security Interest Termination Date, any
subordination agreement, or otherwise.  Pursuant to Section 9-509(d) of the
Uniform Commercial Code as in effect on the date hereof in the State of New
York, the Secured Party hereby authorizes the Company to file a termination
statement upon the occurrence of the Security Interest Termination Date; the
Secured Party agrees to provide any further authorizations of such filing if
requested by the Company.  In no event shall the Secured Party have any
liability or other obligation to the Company or the undersigned whatsoever as a
result of any act or omission taken or failed to be taken in its capacity as the
Secured Party, and the Company and the undersigned hereby irrevocably release
the Secured Party from any and all such liabilities or other obligations.
 
(c)  Delivery of Additional Documentation Required.  The Company shall from time
to time execute and deliver to Secured Party, at the request of Secured Party,
all financing statements and other documents that Secured Party may reasonably
request and take any action that Secured Party may reasonably request to perfect
and continue perfected Secured Party’s security interests in the
Collateral.  Without limiting the generality of the foregoing, the Company
shall, upon the Secured Party’s written request, duly execute and deliver any
(i) assignment for security with respect to Intellectual Property in a form
reasonably requested by the Secured Party, and (ii) any account control
agreement with respect to any account holding Collateral in a form reasonably
requested by the Secured Party.  Notwithstanding the foregoing, the Company need
not deliver possession or control of any Collateral to the Secured Party or take
any action to perfect the security interest granted hereby other than the filing
of financing statements under the Uniform Commercial Code, the delivery and
filing of any assignments for
 
 

--------------------------------------------------------------------------------


 
 
security with respect to Intellectual Property and the entry into account
control agreements with respect to accounts holding Collateral.  The Secured
Party may, at any time and from time to time, file financing statements,
continuation statements and amendments thereto that describe the Collateral as
all assets of the Company or words of similar effect.
 
(d)  Remedies of Secured Party.  If any Event of Default as defined in the Notes
shall have occurred and be continuing, the Secured Party may exercise in respect
of the Collateral, in addition to any other rights and remedies provided for
herein or otherwise available to it, all of the rights and remedies of a secured
party upon default under the Uniform Commercial Code (whether or not the Uniform
Commercial Code applies to the affected Collateral), and also may (i) take
absolute control of the Collateral, including, without limitation, transfer into
the Secured Party’s name or into the name of its nominee or nominees (to the
extent the Secured Party has not theretofore done so) and thereafter receive,
for the benefit of the holders of 2007 Notes, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof, (ii) require
the Company to, and the Company hereby agrees that it will at its expense and
upon request of the Secured Party forthwith, assemble all or part of its
respective Collateral as directed by the Secured Party and make it available to
the Secured Party at a place or places to be designated by the Secured Party
that is reasonably convenient to both parties, and the Secured Party may enter
into and occupy any premises owned or leased by the Company where the Collateral
or any part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party’s rights and remedies hereunder or under law,
without obligation to the Company in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Collateral for sale, (A) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Secured Party may deem
commercially reasonable and/or (B) lease, license or dispose of the Collateral
or any part thereof upon such terms as the Secured Party may deem commercially
reasonable.  The Company agrees that, to the extent notice of sale or any other
disposition of its respective Collateral shall be required by law, at least
10 days’ notice to the Company of the time and place of any public sale or the
time after which any private sale or other disposition of its Collateral is to
be made shall constitute reasonable notification.  The Secured Party shall not
be obligated to make any sale or other disposition of any Collateral regardless
of notice of sale having been given.  The Secured Party may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  The Company hereby waives any claims
against the Secured Party and the holders of 2007 Notes arising by reason of the
fact that the price at which the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree, and waives all rights that the Company may have to require that all
or any part of such Collateral be marshaled upon any sale (public or private)
thereof. The Company hereby acknowledges that (x) any such sale of the
Collateral by the Secured Party shall be made without warranty, (y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like, and (z) such actions set forth in clauses (x) and (y)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral.  In addition to the foregoing, (A) upon written
 
 
 

--------------------------------------------------------------------------------


 
 
 
notice to the Company from the Secured Party after and during the continuance of
an Event of Default, the Company shall cease any use of the Intellectual
Property for any purpose described in such notice; (B) the Secured Party may, at
any time and from time to time after and during the continuance of an Event of
Default, upon 10 days’ prior notice to the Company, license, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any of
the Intellectual Property, throughout the universe for such term or terms, on
such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (C) the Secured Party may, at any time, pursuant to
the authority granted in Section 8 hereof (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Company, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.
 
(e)   Benefits to Holders of 2007 Notes.  The rights of the Secured Party are
for the ratable benefit of the holders of the 2007 Notes (including the Secured
Party).  Any proceeds or other Collateral received or recovered by the Secured
Party in its capacity as such shall, in the sole discretion of the Secured
Party, either (i) be held (or sold, liquidated or otherwise converted into
another form of proceeds or other Collateral that is held) by the Secured Party
for the ratable benefit of the holders of the 2007 Notes, as collateral security
for the Obligations (whether matured or unmatured), (ii) after and during the
continuance of an Event of Default, be retained by the Secured Party to
reimburse the Secured Party for its reasonable costs and expenses, including
attorneys fees and disbursements, incurred in serving as the Secured Party,
and/or (iii) after and during the continuance of an Event of Default, be
distributed to the holders of the 2007 Notes on a pro rata basis based on the
respective amounts then due and owing to the respective holders of the 2007
Notes. After and during the continuance of an Event of Default, the Secured
Party shall distribute any cash Collateral then held by the Secured Party in
accordance with clause (iii) of the proceeding sentence to the extent that such
cash Collateral exceeds the costs or expenses described in clause (ii) of the
preceding sentence that have already been incurred or are reasonably expected by
the Secured Party to be incurred unless the Secured Party has determined, upon
the advice of counsel, that it is not entitled to distribute such cash
Collateral at such time, in which case the Secured Party shall make such
distributions as soon as practicable after the Secured Party determines that it
is entitled to distribute such cash Collateral.
 
9.  Confidentiality.  The undersigned acknowledges and agrees that all
information, written and oral, concerning the Company furnished from time to
time to the undersigned and identified as confidential has been and is provided
on a confidential basis pursuant to a confidentiality agreement between the
undersigned and the Company.
 
10.  Expenses.  The Company shall pay, in connection with the preparation,
execution and delivery of this Agreement, the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, all
reasonable fees and out of pocket expenses incurred by Lambda in connection with
the Offering up to an aggregate maximum amount of $75,000, whether or not the
transactions contemplated by the Transaction Documents are consummated.
 
11.  Miscellaneous.
 
 

--------------------------------------------------------------------------------


 
 
(a)  This Agreement, including the exhibits hereto, sets forth the entire
understanding of the parties with respect to the undersigned’s purchase of Notes
from the Company, supersedes all existing agreements among them concerning such
subject matter, and, subject to paragraph (h) below, may be modified, and the
provisions hereof may be waived, only by a written instrument duly executed by
the party to be charged; provided, however, the obligations of the Company under
Sections 5(b), (e), (g), (i), (j), (m) and (o) may be amended or waived
following the First Closing by the 2007 Notes Majority Holders; provided,
further, that any amendment or waiver to any of such Sections by the 2007 Notes
Majority Holders must apply to the corresponding Sections of all of the
subscription agreements entered into by the Company in connection with the
Offering and the corresponding Sections of the Exchange Agreement.
 
(b)  Except as otherwise specifically provided herein, any notice or other
communication required or permitted to be given hereunder shall be in writing
and shall be mailed by certified mail, return receipt requested, or by Federal
Express, Express Mail or similar guaranteed overnight delivery or courier
service or delivered in person against receipt to the party to whom it is to be
given,
 
                (i) if to the Company,
 
Nephros, Inc.
3960 Broadway
New York, New York  10032
Attn:  President


(ii) with a copy to,


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention:  Thomas D. Balliett, Esq.


(ii) if to the undersigned, at the address set forth on the signature page
hereof,
 
or in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 11(b).  Any notice
given by means permitted by this Section 11(b) shall be deemed given at the time
of receipt thereof at the address specified in this Section 11(b).
 
(c)  This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the undersigned or, after the Closing, the Majority Holders.  The
undersigned may assign any or all of its rights under this Agreement to any
person or entity to whom the undersigned assigns or transfers any Subject
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Subject Securities, by the provisions of the
Transaction Documents that
 
 

--------------------------------------------------------------------------------


 
 
apply to such Subject Securities.  In the event of any assignment pursuant to
this Section 11(c), the transferee shall be treated as the “undersigned” and a
“Purchaser” to the same extent as if such transferee were the original party to
this Agreement.  Notwithstanding anything in this Section 11(c) to the contrary,
in the event of any assignment pursuant to this Section 11(c), the undersigned
shall not be entitled to assign any rights under this Agreement to a purchaser
of shares of Common Stock sold by the undersigned pursuant to an effective
registration statement or Rule 144.
 
(d)  The headings in this Agreement are solely for convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.
 
(e)  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
(f)  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to principles governing
conflicts of law that would defer to the substantive law of another
jurisdiction.
 
(g)  In the event that any provision of this Agreement shall be determined to be
illegal or unenforceable, that provision will be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable.
 
(h)  This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement other than the
Secured Party and each Indemnified Party.  The Company and the undersigned
acknowledge that the Secured Party’s consent to serve in such capacity is based
in part on the effectiveness of the provisions in Section 8 of this Agreement,
and the Company and the undersigned agree that the provisions of Section 8 of
this Agreement may be enforced by, and may not be modified or waived, without
the prior written consent of the Secured Party.
 
(i)  Each party hereto consents and submits to the exclusive jurisdiction of any
state court sitting in the County of New York or federal court sitting in the
Southern District of the State of New York in connection with any dispute
arising out of or relating to this Agreement, and agrees that all suits, actions
and proceedings brought by such party hereunder shall be brought only in such
jurisdictions.  Each party hereto waives any objection to the laying of venue in
such courts and any claim that any such action has been brought in an
inconvenient forum.  To the extent permitted by law, any judgment in respect of
a dispute arising out of or relating to this Agreement may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of such judgment being conclusive evidence of the fact and
amount of such judgment.  Each party hereto agrees that personal service of
process may be effected by any of the means specified in Section 12(b),
addressed to such party.  The foregoing shall not limit the rights of any party
to serve process in any other manner permitted by law.
 
 

--------------------------------------------------------------------------------


 
 
(j)  In the event of any litigation or other proceeding concerning this
Agreement or the transactions contemplated hereby, including any such litigation
or proceeding with respect to the enforcement of this Agreement against any
defaulting party, the prevailing party in such litigation or proceeding shall be
entitled to reimbursement from the party opposing such prevailing party for all
attorneys’ fees and costs incurred by such prevailing party in such litigation
or proceeding.
 
[Signature page follows immediately]
 
 
 

 

--------------------------------------------------------------------------------



 
SIGNATURE PAGE
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year this subscription has been accepted by the Company as set forth
below.
 
 
 
Aggregate principal amount of Notes subscribed from (and purchase
price):                           Print Name of Subsicriber:
$____________________                                         ________________________________                                         
 
                                              _________________________________
                                                          Social Security Number
or other Taxpayer ID Number
                                                          By:
______________________________
                                                     (Signature of Subscriber or
Authorized Signatory)   
                                                                     Name:
_____________________________
                                                                     Title:
__________________________
 
                                                         Address:
___________________________
                                                      
                                                                     
___________________________
 
                                                                Telephone:__________________________
                                                         
                                        Fax:___________________________________
 
 
If the Notes will be held as joint tenants, tenants in common, or community
property, please complete the following:
 
                                _________________________________
                                Print name of spouse or other co-subscriber
 
                                _________________________________
                                Signature of spouse or other co-subscriber
 
                                _________________________________
                     Social Security Number or other Taxpayer ID Number
 
                                _________________________________
                                Print manner in which shares will be held
 
If the Notes have been purchased through a broker or other intermediary, please
identify such entity:
 
[Please complete Signature Page for each subscriber.]
 




--------------------------------------------------------------------------------





ACCEPTANCE OF SUBSCRIPTION
 
            _____________________________
            Name of Subscriber
 
ACCEPTED BY:
 
NEPHROS, INC.
 
By: ____________________________
Name:  Norman J. Barta
Title: President and Chief Executive Officer
 
Date: _______________________, 2007
 
Accepted for $ __________________________ principal amount of Notes
 
 
 

 

--------------------------------------------------------------------------------



 

 
EXHIBIT A
(Form of Note)
 
 

 


--------------------------------------------------------------------------------


 

 


EXHIBIT B
(Form of Warrant)
 
 




--------------------------------------------------------------------------------


 

 


EXHIBIT C
(Form of Registration Rights Agreement)
 
 

 


--------------------------------------------------------------------------------





EXHIBIT D
(Form of Exchange Agreement)
 




--------------------------------------------------------------------------------





EXHIBIT E
(Form of Investor Rights Agreement)
 




--------------------------------------------------------------------------------





EXHIBIT F

 
ACCREDITED INVESTOR STATUS
 
The subscriber represents that it is an Accredited Investor on the basis that it
is (check all that apply):
 
_____(i)  A bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act,
whether acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Company Act of 1940 (the “Investment Company
Act”) or a business development company as defined in Section 2(a)(48) of the
Investment Company Act; a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 (“ERISA”), if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
 
_____(ii)  A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.
 
_____(iii)  An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
_____(iv)  A director or executive officer of the Company.
 
_____(v)  A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds $1,000,000.
 
_____(vi)  A natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.
 
_____(vii)  A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).
 
 

--------------------------------------------------------------------------------


 
 
 
_____(viii)  An entity in which all of the equity owners are accredited
investors.  (If this alternative is checked, the undersigned must identify each
equity owner and provide statements signed by each demonstrating how each is
qualified as an accredited investor.  Further, the undersigned represents that
it has made such investigation as is reasonably necessary in order to verify the
accuracy of this alternative.)
 

 
 
 
 